UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10 - Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11365 PHOTOMEDEX, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 59-2058100 (I.R.S.Employer Identification No.) 100 Lakeside Drive, Suite 100, Horsham, Pennsylvania 19044 (Address of principal executive offices, including zip code) (215) 619-3600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ý Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨No ý The number of shares outstanding of the issuer's common stock as of August 11, 2014 was 19,049,582 shares. - 1 - PHOTOMEDEX, INC. a. INDEX TO FORM 10-Q Part I. Financial Information: PAGE ITEM 1.Financial Statements: a.Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 b.Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended June 30, 2014 and 2013 (unaudited) 4 c.Condensed Consolidated Statements of Comprehensive Income (Loss) for the six months ended June 30, 2014 and 2013 (unaudited) 5 d.Condensed Consolidated Statement of Changes in Equity for the six months ended June 30, 2014 (unaudited) 6 e.Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (unaudited) 7 f.Notes to Condensed Consolidated Financial Statements (unaudited) 8 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 3.Quantitative and Qualitative Disclosure about Market Risk 48 ITEM 4.Controls and Procedures 49 Part II. Other Information: ITEM 1.Legal Proceedings 49 ITEM 1A.Risk Factors 51 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 51 ITEM 3.Defaults Upon Senior Securities 52 ITEM 4.Mine Safety Disclosures 52 ITEM 5.Other Information 52 ITEM 6.Exhibits 54 Signatures 58 Certifications E-31.1 - 2 - PART I – Financial Information ITEM 1. Financial Statements PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) June 30, 2014 December 31, 2013 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short term bank deposit - Accounts receivable, net of allowance for doubtful accounts of $12,020 and $10,734, respectively Inventories, net Deferred tax asset Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and licensed technologies, net Other intangible assets, net Goodwill Deferred tax asset Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of notes payable $ $ Current portion of debt Accounts payable Accrued compensation and related expenses Other accrued liabilities Deferred revenues Total current liabilities Long-term liabilities: Long-term note payable, net of current maturities 53 82 Long-term debt, net of current portion - Deferred revenues Deferred tax liability - Other liabilities 61 Total liabilities Commitments and Contingencies (Note 12) Stockholders’ equity: Preferred Stock, $.01 par value, 5,000,000 shares authorized; 0 shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock, $.01 par value, 50,000,000 shares authorized; 19,049,582 and 18,903,245 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended June 30, Revenues: Product sales $ $ Services Clinic services - Cost of revenues: Product sales Services Clinic services - Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Operating (loss) profit ) Other loss: Interest and other financing expense, net ) ) (Loss) Income before income tax benefit (expense) ) Income tax benefit (expense) ) Net (loss) income $ ) $ Net (loss) income per share: Basic $
